Citation Nr: 0519414	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-02 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a multiple shell fragment 
wound, right knee, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased disability rating for 
service-connected residuals of shell fragment wounds, right 
hand, with deformity, nerve involvement and post-operative 
residuals of tendon repair, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to the veteran's service-
connected right knee disability.  


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
law




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).   

Procedural History

The veteran served on active duty from February 1969 until 
November 1970.  Service in Vietnam is indicated by the 
evidence of record.  He was wounded in action in January 
1970.

In January 1971, the RO granted the veteran's claims of 
entitlement to service connection of residuals of shell 
fragment wounds to his right knee and right hand.  

In December 2002, the RO received the veteran's claim of 
entitlement to service connection for a low back disability, 
claimed as secondary to his service-connected right knee 
disability, as well as claims of entitlement to increased 
ratings for his service-connected right knee disability and 
right hand disability.  The January  2003 rating decision 
denied the veteran's claims.  The veteran disagreed with the 
January 2003 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in January 2004.

In November 2004, the veteran presented sworn testimony 
before a RO hearing officer.  A copy of the transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  


FINDINGS OF FACT

1.  The veteran's right knee disability manifest as a severe 
muscle disability with slight loss of range of motion, 
retained shell fragment, surgical loss of patella, 1/2 inch 
shortening of the veteran's leg, subjective complaints of 
pain and x-ray evidence of osteoarthritis in the veteran's 
right knee.  

2.  The veteran's right hand disability manifests as loss of 
range of motion of the veteran's index finger, loss of grip 
strength, retained shell fragments and transitory complaints 
of numbness.  The veteran's history of injury includes an 
open comminuted fracture of his right index finger with 
muscle damage and tendon repair.  
 
3.  The medical evidence of record does not demonstrate that 
the veteran has a currently diagnosed disability of his lower 
back.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for muscle injury residuals of a shell fragment wound 
to the right leg have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.55, 4.56, 4.59, 4.73 Diagnostic Code 
5314 (2004).

2.  The criteria for a separate 10 percent disability rating 
for arthritis of the right knee under Diagnostic Code 5003 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.25, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2004); Esteban v. Brown, 6 Vet. App. 259, 261(1994).

3.  The schedular criteria for an evaluation of 30 percent 
for muscle injury residuals of a shell fragment wound to the 
right hand have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.55, 4.56, 4.59, 4.73 Diagnostic Code 5309 (2004).

4.  A lower back disability has not been incurred secondary 
to the veteran's service-connected right knee disability.  
38 C.F.R. § 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased evaluation 
for service-connected disabilities of the right leg and the 
right hand.  Essentially, he contends that the symptomatology 
associated with these disabilities is more severe than 
contemplated by the currently assigned ratings.  
Additionally, the veteran is seeking entitlement to service 
connection of a low back condition which is claimed as 
secondary to the service-connected right leg condition.  

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the December 
2003 SOC and the June 2005 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in 
September 2002 and February 2004 which were specifically 
intended to address the requirements of the VCAA.  The 
February 2004 letter from the RO explained in detail the 
evidence needed to substantiate his claim, such as private 
and VA medical records.  Moreover, the letter gave the 
veteran a specific list of the evidence it had already 
obtained.  The letter advised the veteran that in order to 
receive an increased rating "the evidence must show that 
your service-connected disability has gotten worse."  

Thus, these letters, along with the December 2003 SOC and the 
June 2005 SSOC, not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case and what 
evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2004 letter, the veteran was informed that "VA is 
responsible for getting . . . relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA hospitals... or from the Social Security 
Administration."  The letter further advised that VA would 
make reasonable efforts to get "Relevant records not held by 
a Federal agency.  This may include records from State or 
local governments, private doctors and hospitals or current 
and former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its February 2004 letter that 
he was responsible to provide "enough information about 
these records so that we can request them from the person or 
agency who has them....  It's still your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal government department or agency."  
[Emphasis in the original]  Moreover, the veteran was also 
informed that he was responsible to sign a release to give VA 
the authority to request documents from private sources.  

The February 2004 letter from the RO to the veteran 
specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  [See the February 2004 
letter, pages 1,4,5.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2004 letter directed the 
veteran to "tell us about any additional any other records 
that exist to support your claim."  The letter went on to 
advise the veteran that if he had any additional evidence 
which was not already of record he should submit it directly 
to VA or could submit a statement advising VA that no further 
evidence existed.  This manifestly complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

The Board finds that these documents properly notified the 
veteran and his attorney of the information, and medical or 
lay evidence, not previously provided to VA that was 
necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board additionally observes that the veteran and his 
attorney appear to be fully conversant with the relevant law 
and of what is required of the veteran and of VA in 
connection with his claims.  See the detailed and well-
written notice of disagreement dated April 21, 2003, as well 
as the presentation made at the November 23, 2004 hearing.  

The Board notes that the February 2004 letter expressly 
notified the veteran and his attorney that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The claim was next 
adjudicated in June 2005, over one year later.

One final comment regarding notice is in order.  The Board 
has considered the requirements of Pelegrini v. Principi, 
17 Vet. App 412 (2004).  Although the veteran's claim was 
first adjudicated in January 2003, prior to the veteran's 
receipt of VCAA notice in the February 2004 letter, the claim 
was subsequently adjudicated by the RO via the June 2005 
SSOC, after the veteran was accorded ample opportunity to 
present evidence and argument in support of his claim.  
Indeed, the veteran presented testimony at a personal hearing 
in the interim, in November 2004.  Thus, any concerns 
expressed in Pelegrini have been rectified.  The Board 
discerns no prejudice to the veteran arising from the timing 
of the VCAA notice, and the veteran and his attorney have not 
pled such prejudice. 
See Mayfield v. Nicholson, 19 Vet.App. __, __, No. 02-1077, 
slip op. at 28-29 (Apr. 14, 2005), [notice provided after 
initial RO decision can essentially cure the error in the 
timing of VCAA notice; prejudice alleged to have resulted 
from mistiming of such notice must be specifically pled].

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's VA outpatient medical records, private medical 
records and statements of the veteran's attorney.  During the 
course of the claim, the veteran was accorded three VA 
Compensation and Pension (C & P) examinations, on November 
14, 2002, November 22, 2002 and in December 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board additionally observes that the veteran and his 
attorney have been provided with ample opportunity to submit 
evidence and argument in support of his claim.  In his 
January 2003 appeal the veteran requested a hearing before an 
RO hearing officer.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  See 
38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

The increased rating claims

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant 
medical history. See 38 C.F.R. § 4.1 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  However, the Court 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004). 



General considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2004).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above. The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection. Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles. The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intramuscular scarring. 
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements. The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id. 



Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

1.  Entitlement to an increased disability rating for 
service-connected residuals of a multiple shell fragment 
wound, right knee, currently evaluated as 40 percent 
disabling.  

Analysis

The veteran is seeking an increased rating for his service-
connected shell fragment wound of the right knee which is 
evaluated as 40 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2004).  Essentially, he contends that 
the currently assigned rating fails to take into account 
traumatic arthritis and symptomatology or instability due to 
the surgical removal of his kneecap.  

Assignment of diagnostic code

The Board finds, for the reasons discussed below, that the 
veteran's service-connected residuals of a shell fragment 
wound to the right knee is most appropriately evaluated under 
the currently assigned Diagnostic Code 5314 [muscle injury, 
Muscle Group XIV].  The veteran and his attorney have not 
suggested that another diagnostic code is more appropriate, 
merely that the veteran should be granted additional separate 
ratings under different diagnostic codes.  

Accordingly, the veteran's service-connected shell fragment 
wound residuals will continue to be rated under as a muscle 
injury under 38 C.F.R. § 4.73, Diagnostic Code 5314.  

Specific schedular criteria

Diagnostic Code 5314 deals with Muscle Group XIV function and 
provides the following levels of disability: 

40% Severe;

30% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5314 (2004).

Schedular rating

As discussed above, the RO assigned has assigned a 40 percent 
evaluation for the veteran's service-connected residuals of a 
shell fragment wound to the right leg under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5314 [Muscle Group XIV].  
This is the maximum rating available under this Diagnostic 
Code and is indicative of symptomatology of a severe 
disability.   There is no higher schedular rating available.  

DeLuca considerations

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  

The 40 percent level is the maximum disability rating 
available under Diagnostic Code 5314.  If a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

Esteban considerations

As has been alluded to above, the veteran and his attorney, 
no doubt recognizing that the currently assigned 40 percent 
rating is the maximum disability rating available under 
Diagnostic Code 5314, have focused on the possibility of 
assigning separate disability ratings for various aspects of 
the veteran's service-connected knee disability.

It is possible for separate disabilities arising from a 
single injury to be separately rated.  See 38 C.F.R. § 4.25 
(2004); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
[separate disabilities arising from a single disease entity 
are to be rated separately].  

The veteran's principal contention, expressed in a letter 
from his attorney in January 2004, appears to be that 
consideration should be given to x-ray evidence of 
osteoarthritis of the right knee joint and that the 
disability be granted a separate rating for arthritis or 
separately rated under Diagnostic Code 5257 due to 
instability cause by surgical removal of the patella.  

Arthritis of the veteran's right knee has been identified by 
x-ray.  Specifically, a November 2002 VA radiographic report 
suggested that there was present post-traumatic arthritis of 
the right knee, a diagnosis of which was confirmed by the 
examining physician in November 2002 and again in December 
2004.  

Both the November 2002 and the December 2004 VA examinations 
indicate that the veteran has been diagnosed with arthritis 
of the right knee, characterized as degenerative joint 
disease of the right knee due to "old trauma" by the 
December 2004 examiner and as traumatic osteoarthritis by the 
November 2002 VA examiner.  Based on the diagnosis, history 
and current findings, the Board concludes that the veteran's 
right knee arthritis, which is confirmed by x-rays, comprises 
a disability which is separate and distinct from the service-
connected muscle injury.  Assignment of a separate rating is 
therefore appropriate under 38 C.F.R. § 4.25.

Traumatic arthritis is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004). The 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows:

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved. Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such 
major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful 
motion.

See also 38 C.F.R. § 4.45 [the knee is considered to be a 
major joint].  

Thus, under Diagnostic Code 5003, arthritis of a joint, 
including a knee, is ordinarily rated based on limitation of 
motion.  However, demonstrated limitation of motion of the 
veteran's right knee is noncompensable under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  

Under Diagnostic Code 5260, leg motion limited to flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10  percent; and limitation to 60 degrees is 
noncompensable. The November 14, 2002 VA examination revealed 
that the veteran could bend his knee 120 degrees without 
pain.  Therefore, application of Diagnostic Code 5260 would 
result in the assignment of a noncompensable evaluation.

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is noncompensable.  The November 14, 
2002 VA examination indicated that the veteran could fully 
extend his leg without pain.  Inasmuch as the veteran has 
full extension of his right leg, the application of 
Diagnostic 5261 would result in a noncompensable rating.

Where, as here, the range of motion is noncompensable and 
there is x-ray evidence of arthritis, a 10 percent rating is 
maximum rating allowed under the provisions of Diagnostic 
Code 5003.  

In short, since there is demonstrated x-ray evidence of 
arthritis in the right knee, but no related limitation of 
motion, the Board finds that the veteran's right knee 
disability should be afforded a separate 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Board additionally concludes that DeLuca factors, 
discussed above, are not for application in connection with 
the veteran's arthritis.  That is, there is of record no 
objective medical evidence documenting limitation of motion 
fatigue, incoordination, weakness or any other factor which 
would justify the assignment of additional disability under 
38 C.F.R. §§ 4.40, 4.45 and/or 4.59.

The Board has also given careful consideration to the 
attorney's contention that the veteran is entitled to a 
separate rating under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability due to surgical removal of 
the patella incident to the retained shell fragments is.  

It is clear that the patella was removed.  However, there is 
no objective medical evidence that such removal has resulted 
in any disability which may be separately compensable.  
Crucially, VA examinations on November 14, 2002, November 22, 
2002 and December 2004 are without reference to any history 
of subluxation or lateral instability.  Moreover, no such 
history is found in the VAMC treatment records or private 
medical records submitted by the veteran.  

In describing his symptoms to VA and to his examiners the 
veteran himself has also not indicated a history of falling 
or instability as would be consistent with finding a separate 
disability under Diagnostic Code 5257.  A March 2001 VA 
treatment record reports that the veteran is employed in 
"general labor in a factory, lifting" and that his hobbies 
include golf.  The veteran did testify that he experienced 
lateral movement in his knees, however, the medical evidence 
of record, specifically three VA examinations, the private 
medical records and the VAMC treatment records have not 
identified any separate disability related to any lateral 
instability of the veteran's knee.  There is no documented 
history of any falls.  With the exception of his current 
occasional use of an elastic knee brace, the veteran does not 
indicate a history of use of a cane or constant use of a 
brace.  

Accordingly, the medical evidence of record and the veteran's 
own description of his symptoms does not demonstrate that any 
additional disability exists due to the removal of the 
patella.  In this connection, the Board stresses that 
compensation is awarded for disability; in the absence of 
identified disability, compensation may not be awarded.  See 
38 C.F.R. §§ 3.321(a), 4.1; see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Although not specifically contended by the veteran, the Board 
has also looked at the right leg shortening and the scars in 
light of 38 C.F.R. § 3.25.

Diagnostic Code 5275 pertains to evidence of a shortening of 
the veteran's lower extremity due to injury.  Under this 
code, a shortening of over 4 inches warrants a 60 percent 
evaluation, shortening of 3 1/2 to 4 inches warrants a 50 
percent evaluation, shortening of 3 to 3 1/2 inches warrants 
a 40 percent evaluation, shortening of 2 1/2  to 3 inches 
warrants a 30 percent evaluation, shortening of 2 to 2 1/2  
inches warrants a 20 percent evaluation and shortening of 1 1/4 
to 2 inches warrants a 10 percent evaluation.  As the 
February 2005 treatment record documents a shortening of 1/2 an 
inch, that is clearly not compensable under Diagnostic Code 
5275.  

Similarly, there is no evidence of scarring which would allow 
for the assignment of a compensable rating under Diagnostic 
Codes 7800 et seq.  Indeed, scars have not been mentioned in 
the medical reports. 

The Board certainly does not wish to convey that it deems the 
veteran's service-connected knee disability to be 
inconsequential.  Indeed, pursuant to this decision the right 
knee now has separate 40 percent and 10 percent ratings 
assigned. 
   
In short, for reasons stated above, the Board concludes that 
assignment of a separate 10 percent rating for the veteran's 
right knee arthritis, which is manifested by x-ray findings 
of arthritis but without limitation of motion to such degree 
as to warrant a disability rating in excess of 10 percent, is 
warranted.  The other residuals of the veteran's service-
connected shell fragment wound residuals, including slight 
loss of range of motion, retained shell fragment, scar, 
surgical loss of patella, 1/2 inch shortening of the veteran's 
leg and subjective complaints of pain, will continue to be 
rated 40 percent disabling under Diagnostic Code 5314.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected residuals of a shell fragment wound to the 
right knee.  See also Bernard v. Brown, 4 Vet. App. 384 
(1993).  If the veteran wishes to have the RO consider the 
matter of extraschedular rating or ratings, he should contact 
the RO.   




	(CONTINUED ON NEXT PAGE)


2.  Entitlement to an increased disability rating for 
service-connected residuals of a multiple shell fragment 
wound, right hand, currently evaluated as 20 percent 
disabling.  

Analysis

The veteran is seeking entitlement to an increased rating for 
the service-connected residuals of a multiple shell fragment 
wound to his right hand.  Currently, the disability is 
evaluated as 20 percent disabled under Diagnostic Code 5309 
[muscle injury, Muscle Group IX].  The veteran's attorney has 
argued that due to nerve damage in the veteran's right index 
finger that a separate disability rating should be assigned 
for a separate nerve disability in addition to the currently 
assigned muscle injury rating.  

Assignment of diagnostic code

The Board finds that the veteran's service-connected 
residuals of a shell fragment wound to the right hand is most 
appropriately evaluated under Diagnostic Code 5309.  Because 
the veteran's primary symptomatology relates to loss of range 
of motion, loss of grip strength and retained shell fragments 
in the right hand, the Board has found that the veteran's 
disability most closely coincides with Diagnostic Code 5309.   

The veteran and his attorney have not suggested that another 
diagnostic code is more appropriate, merely that the veteran 
should be granted additional separate ratings under different 
diagnostic codes.  Whether or not an additional separate 
rating is available or appropriate will be discussed in 
greater detail below. 

The evidence of record indicates that the veteran's right 
hand is his dominant hand.  See 38 C.F.R. § 4.69 (2004) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].  Therefore, the 
criteria for evaluating injuries to the dominant had will be 
applied.  

Specific schedular criteria

Diagnostic Code 5309 deals with Muscle Group IX function and 
provides the following levels of disability for injuries to 
the dominant hand:  

30 % severe;

20 % moderately severe;

10% moderate; 

0% slight

See 38 C.F.R. § 4.73, Diagnostic Code 5309 (2004).  

Note:  The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  Rate on 
limitation of motion, limit of 10 percent.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 
See 38 C.F.R. § 4.6 (2004).

Schedular rating

The veteran is seeking a disability rating in excess of the 
current evaluation of 20 percent, which as explained above is 
indicative of moderately severe disability of the dominant 
hand under Diagnostic Code 5309.  The only higher schedular 
rating is 30 percent, for a severe muscle injury to the 
veteran's right hand.  For the reasons explained below, the 
Board has found that the evidence of record is consistent 
with the higher 30 percent disability rating.  

An August 1970 service medical board described the initial 
injury to the veteran's  hand as "an open fracture" and "a 
comminuted fracture" of the proximal phalanx of the right 
index finger". The Board notes that "an open and comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved, unless...evidence 
establishes that the muscle damage is minimal."  
See 38 C.F.R. § 4.56(a) (2004).  

In this case, the evidence establishes that the muscle damage 
is more than minimal.  At the veteran's November 14, 2002 VA 
examination he was noted to have symptoms which included 
decreased grip strength.  Such findings are consistent with 
more than minimal muscle damage.  

Because the medical evidence establishes that the veteran has 
a history of an open comminuted fracture along with medical 
findings indicative of more than minimal muscle damage, the 
veteran has met the criteria for a severe muscle injury of 
the dominant hand under Diagnostic Code 5309.  This is the 
highest schedular rating available.  

Deluca considerations

The 30 percent level is the maximum disability rating 
available under Diagnostic Code 5309.  If a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

Esteban considerations

The veteran's attorney has requested that the veteran be 
granted a separate disability rating for nerve damage to his 
right hand.  The Board has discussed 38 C.F.R. § 4.25 and 
Esteban in connection with the first issue on appeal.  

In order for more than one disability arising from the same 
injury to be entitled to a separate disability rating, there 
must be separately ratable symptomatology.  If such 
separately ratable entity does not exist, the antipyramiding 
provision comes into play.  See 38 C.F.R. § 4.14 (2003) [the 
evaluation of the same disability under various diagnoses is 
to be avoided]; see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Compare Bierman v. Brown, 6 Vet. App. 125 (1994) 
[the provisions of Diagnostic Code 5293 do not expressly 
prohibit a separate neurological rating from being assigned 
in situations in which such a rating is warranted, in that 
case, foot drop].  

Here, the evidence does not support the existence of a 
separately ratable neurological entity as a component of the 
veteran's right hand disability.  Specifically, the only 
identified neurological complaint with respect to the 
veteran's index finger is transitory numbness.  Descriptions 
of this numbness are found in the private medical records and 
the November 2002 VA examination.  There is no evidence of 
paralysis or of any other pathology which would allow for a 
rating under a neurological code, as in Bierman.  Under such 
circumstances, the assignment of a separate rating is not 
permitted.  See 38 C.F.R. § 4.14 (2004).  

Extraschedular consideration

As discussed above, the Board has determined that the RO has 
not adjudicated the matter or whether or not the veteran's 
service-connected disabilities should be subject to an 
extraschedular rating.  Accordingly, the Board has determined 
that it does not have jurisdiction over the issue of an 
extraschedular rating.  See Floyd, supra; see also VAOPGCPREC 
6-96.   

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to the veteran's service-
connected right knee disability.

Pertinent law and regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310 (2004); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). 

In order for service connection to be granted on a secondary 
basis, three elements must be present: evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service- connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Factual Background

As has been noted in the Introduction, service connection was 
granted for residuals of a shell fragment wound of the right 
knee in January 1971.  

VAMC treatment records from February 2001 to November 2004 
indicate that the veteran has sought intermittent treatment 
for complaints of back pain.  No diagnosis was reflected in 
those records.  A January 2002 MRI of the veteran's lumbar 
spine showed normal spinal alignement with no evidence of 
focal disc protrusion, spinal stenosis or nerve compression 
with an impression of normal lumbosacral spine.  
An April 2002 EMG indicated findings that were within normal 
limits.  

In November 2002, the veteran underwent two VA C&P 
examinations.  The November 14, 2002 VA examination indicated 
a preliminary diagnosis of "degenerative joint disease", 
subject to the results of an x-ray.  The x-ray was conducted 
after the examination and indicated a normal spine without 
indication of degenerative joint disease.  

A follow-up examination occurred on November 22, 2002.  At 
that time the examiner, Dr. R. diagnosed degenerative joint 
disease based upon the veteran's statements.  Dr. R.'s 
examination report notes that no records were reviewed.  

An April 2004 VA MRI of the veteran's lumbar spine showed 
that the veteran's lumbar spine was normal.  

Medical records from November and December 2004 have been 
obtained from a private medical practice.  The November 2004 
examination report indicates that the veteran's prior MRI and 
EMG were essentially normal.  No percussion pain over the 
spine was found and there was no rash or tenderness.  The 
physician's impression was chronic low back pain and left-
side lumbar radiculitis (inflammation).  A December 2004 MRI 
of the veteran's lumbar spine showed "well formed vertebral 
bodies and good alignment.  Disk space heights are well 
maintained." A final impression of negative examination was 
recorded.  

The December 2004 VA examination found objective reports of 
pain and history of inflammation of the veteran's lumbar 
spine.  There was no evidence of degenerative disc disease, 
osteoarthritis or radiculopathy at the examination.  The 
examiner concluded that limping associated with the veteran's 
service-connected disability was associate with the veteran's 
lumbar pain but that although the veteran may develop a 
disability related to the limping at present the veteran's 
condition is marked by pain only.  

A February 2005 treatment record from the VA podiatrist 
submitted by the veteran's attorney indicates a finding of 
back pain.  

Analysis

The veteran is seeking entitlement to service connection of a 
lumbar spine condition, which he claims is secondary to his 
service-connected right leg muscle injury.  In his argument 
appended to the veteran's January 2004 appeal, the veteran's 
attorney indicated that he was seeking a 40 percent 
disability rating for "intervertebral disc syndrome, DC 
5293."  [The Board notes in passing that effective September 
26, 2003, Diagnostic Code 5293 no longer existed.  The 
condition claimed by the veteran's attorney is currently 
rated under Diagnostic Code 5243.]  

The veteran has not contended, nor does any evidence of 
record suggest, that the claimed lumbar spine condition is 
directly related to the veteran's military service.  
Accordingly, the Board's discussion will be focused 
exclusively on the matter of secondary service connection. 

As discussed above, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
analysis applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, supra.

With respect to element (1), there is not of record competent 
medical evidence diagnosing the veteran with intervertebral 
disc syndrome or any other disease of the lumbar spine.  
Specifically, the Board notes that January 2002, April 2004 
and December 2004 MRIs of the veteran's lumbar spine have all 
indicated a normal spine and have specifically found that the 
veteran's discs are appropriately sized and placed without 
any indication of findings of degenerative changes of the 
veteran's discs.  

During the veteran's December 2004 VA examination, the 
examiner noted a history of pain and inflammation but 
declined to render any diagnosis to explain those symptoms.  
Other health care providers have similarly noted back pain 
but declined to provide a diagnosis.  However, this in and of 
itself does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [symptoms such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].

The veteran's attorney has contended that the November 2002 
VA examination reports are competent medical evidence of a 
diagnosis of degenerative joint disease.  This is not an 
accurate characterization of the evidence.  Specifically, the 
November 22, 2002 examination report includes a diagnosis 
rendered by Dr. R. based upon the veteran's own assertions of 
a history of diagnosis.  This is not competent medical 
evidence of a diagnosis.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; 
see also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

As for the November 14, 2002 examination by Dr. K., a 
tentative diagnosis of degenerative joint disease was 
rendered pending the finding of the November 14, 2002 x-ray 
reports.  Those reports indicate a normal spine.  
Additionally, subsequent examinations both by VA and by the 
veteran's private doctors also fail to include diagnosis of 
degenerative joint disease.  

To the extent that the veteran's attorney has himself 
diagnosed the veteran with intervertebral disc syndrome, the 
Board notes that there is no indication that the veteran's 
attorney is a trained medical professional.  It is now well 
settled that laypersons such as the veteran's attorney are 
not competent comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [a 
lay person without medical training is not competent to 
comment on medical matters].  Accordingly, the veteran's 
attorney is not a source of competent medical evidence which 
would establish the existence of a current disability.  

In the absence of a finding of current disability, service 
connection may not be granted.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  On that basis 
alone, the claim fails.  

In order to give the veteran full consideration the Board 
will discuss the two remaining Wallin elements.  Moving to 
element (2), evidence of a service-connected disability, it 
is undisputed that the veteran has been granted service-
connection for a right knee disability.  Element (2) is 
therefore met.  

Turning to element (3), medical nexus between the service-
connected disability and the additional disability, because 
as there is no currently diagnosed secondary disability it 
logically follows that there can be no nexus.  The December 
2004 examiner did note that if the veteran ever should 
develop osteoarthritis, radiculopathy or degenerative joint 
disease it would be possible that such conditions would be 
related to the veteran's service-connected knee condition.  
Such an opinion manifestly is not a medical nexus opinion as 
to the relationship between the service-connected knee 
disability and a current back disability.  The Court has held 
that medical evidence which is speculative in nature cannot 
support a claim.   See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).   

To the extent that the veteran and his attorney have argued 
that the veteran does suffer from such a condition which is 
related to his service-connected condition, as discussed 
above, lay people are not a source of competent medical 
evidence such a medical nexus opinions.  See Espiritu, supra; 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Therefore, Wallin element (3), medical nexus, is also not met 
and the claims fails on that basis as well.  

In conclusion, for the reasons set out above the Board has 
determined that the competent medical evidence does not 
demonstrate that the veteran suffers from a current low back 
disability.  There is also no competent medical evidence of a 
nexus between a claimed back disability and the veteran's 
service-connected right leg disability.  For those reasons 
the claim fails and the benefit sought on appeal is denied.  


ORDER

Entitlement to a evaluation in excess of the currently 
assigned 40 percent for the veteran's service-connected 
muscle injury shell fragment wound residuals under Diagnostic 
Code 5314 is denied.  

Entitlement to a separate disability evaluation of 10 percent 
for arthritis of the right knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  

Entitlement to a disability evaluation of 30 percent for 
service-connected residuals of a shell fragment wound to the 
veteran's right hand is granted, subject to controlling 
regulations applicable to the payment of monetary benefits. 

Entitlement to service connection of a low back disability 
claimed as secondary to the veteran's service-connected right 
leg disability is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


